 



EXHIBIT 10.1
355 Alhambra Plaza; Catalyst Pharmaceutical Partners, Inc.
LEASE SUMMARY
The following is a summary of basic lease provisions with respect to the Lease.
It is an integral part of the Lease, and terms defined or dollar amounts
specified in this Summary shall have the meanings or amounts as stated, unless
expanded upon in the text of the Lease and its Exhibits, which are attached to
and made a part of this summary.

                1.     Date of Lease Execution:  
March 26, 2007
           
 
  2.     “Landlord”:  
355 Alhambra Plaza, Ltd., a Florida limited partnership
           
 
  3.     Landlord’s Address:  
c/o Flagler Real Estate Services, Inc.
355 Alhambra Circle, Suite 900
Coral Gables, Florida 33134
Attention: Property Manager
           
 
           
With a copy to:
           
 
           
JP Morgan Asset Management — Real Estate
245 Park Avenue, 2nd Floor
Mail Code NY1-Q220
New York, NY 10167
Attention: Joseph B. Dobronyi, Jr.
           
 
  4.     “Tenant”:  
Catalyst Pharmaceutical Partners, Inc., a Delaware corporation qualified to do
business in the State of Florida
           
 
  5.     Tenant’s Address:  
Prior to Commencement Date:
           
220 Miracle Mile, #234
Coral Gables, Florida 33134
Attention: Patrick J. McEnany
           
 
           
On and after Commencement Date:
           
355 Alhambra Circle
Coral Gables, Florida 33134
Attention: Patrick J. McEnany
           
 
  6.     “Guarantor”:  
N/A
           
 
  7.     Guarantor’s Address:  
N/A

 



--------------------------------------------------------------------------------



 



                8.     Premises (Section 1.1):  
As shown on Exhibit A
           
 
  9.     Gross Rentable Area of Premises (Section 1.1):  
Approximately 1,616 rentable square feet located on the 13th floor of the
Building, known as Suite 1370, measured in accordance with ANSI-BOMA Z65.1-1996
standards (“BOMA Standards”)
           
 
  10.     Gross Rentable Area of Building (Section 1.1):  
 
           
Approximately 224,241 rentable square feet
           
 
  11.     Tenant’s Proportionate Share (Section 2.3):  
1,616/224,241 = 0.72%
           
 
  12.     Permitted Use of Premises (Section 3.1):  
General Office
           
 
  13.     Term of Lease (Section 1.2):  
63 months

“Commencement Date”: The earlier of (i) Substantial Completion of the Premises
(as defined in the Work Letter attached hereto as Exhibit D), estimated to be
June 15, 2007, and (ii) the date that Tenant takes possession of the Premises
           
 
           
“Expiration Date”: The last day of the 63rd month after the month in which
occurred the Commencement Date, or if the Commencement Date occurs on the first
day of the month, the 63rd monthly anniversary of such date
           
 
  14.     Option to Renew (Rider 1, if applicable):  
N/A
           
 
  15.     “Base Rent” (Section 2.2):  
For the first Lease Year, Base Rent shall be paid at the rate of $35.00 per
rentable square foot, i.e. approximately $56,560.00 per annum, plus applicable
sales tax, commencing ninety (90) days after the Commencement Date. The Base
Rent per square foot for each subsequent Lease Year shall be 103% of the Base
Rent per square foot for the prior Lease Year, commencing the first day of the
twelfth month following the Commencement Date

-ii-

 



--------------------------------------------------------------------------------



 



                16.     Prepaid Rent:  
$4,444.00 (excludes sales tax) (due upon execution of Lease; to be applied to
first full month Base Rent is due)
           
 
  17.     Security Deposit (Section 2.6):  
$8,888.00(excludes sales tax) (due upon execution of Lease)
           
 
  18.     Cost Pass-Throughs (Section 2.3):  
Increased Operating Costs.
           
 
  19.     “Base Year” (Section 2.3):  
2007
           
 
  20.     Commercial General Liability Insurance (Section 6.1):  
$1,000,000.00
           
 
  21.     No. of Parking Spaces:  
3 parking spaces per 1,000 rentable square feet in the Premises (i.e., 5 parking
spaces); See Exhibit C hereto
           
 
  22.     Broker (s) (Section 14.12):  
Flagler Real Estate Services ONCOR International and EWM Realtors
           
 
  23.     Tenant Improvement Allowance:  
$20.00 per square foot of rentable area.
           
 
  24.     “Additional Rent”:  
All sums payable by Tenant pursuant to this Lease other than Base Rent and
Increased Operating Costs

-iii-

 



--------------------------------------------------------------------------------



 



LEASE
THIS LEASE (the “Lease”), dated March 26, 2007, is made between 355 Alhambra
Plaza, Ltd., a Florida limited partnership (the “Landlord”), and Catalyst
Pharmaceutical Partners, Inc., a Delaware corporation authorized to do business
in the State of Florida (the “Tenant”).
ARTICLE I
BASIC LEASE PROVISIONS
1.1 Grant. In consideration of the performance by the Tenant of its obligations
under this Lease, the Landlord leases to the Tenant, and the Tenant leases from
the Landlord, for the Term, the “Premises,” which Premises are shown outlined on
the floor plan attached hereto and made a part hereof as Exhibit A. The Premises
are located in that certain office building known as 355 Alhambra Circle (the
''Building”), located in Coral Gables, Florida, on the land described in
Exhibit B, attached hereto and made a part hereof. The Gross Rentable Area of
the Premises (which includes a proportionate share of the Common Areas) and the
Building are approximately as shown on the Lease Summary. Upon Substantial
Completion (as defined in the Work Letter Agreement between Landlord and Tenant,
of even date herewith (the “Work Letter”)) of the Premises, Landlord shall
direct its architect to determine the square footage of the Premises and the
Building as actually constructed, both in accordance with the BOMA Standards,
and certify as to same to both Landlord and Tenant. If the square footage of the
Premises and/or the Building as determined by Landlord’s architect is greater or
less than the amount specified in the Lease Summary, then the square footage of
the Premises and/or Building, as applicable, shall be adjusted to equal the
amount as so determined, and the Base Rent, Tenant’s Proportionate Share of
Increased Operating Costs, and any other items specified in this Lease as a
function of square footage (except any provision which requires Tenant to lease
and/or be in occupancy of a specified portion of the Building) shall be adjusted
accordingly.
1.2 Term. The “Term” of the Lease is the period from the Commencement Date as
specified in the Lease Summary, through the Expiration Date, as specified in the
Lease Summary. If the Premises are Substantially Completed (as such term is
defined in the Work Letter) prior to June 15, 2007, then Tenant shall take
occupancy on such date and Tenant’s obligations to pay Base Rent and all other
charges shall commence on the date that is ninety (90) days from such date. If
Landlord cannot deliver possession of the Premises to Tenant on the Commencement
Date, this Lease shall not be void or voidable, nor shall Landlord be liable to
Tenant for any loss or damage resulting therefrom, but in that event, this Lease
shall in all ways remain in full force and effect except that Base Rent and
other charges shall be waived for the period between the Commencement Date and
the time when Landlord can deliver possession; provided, however, if delivery of
possession is delayed more than 180 days past the scheduled Commencement Date,
Tenant may terminate this Lease upon 15 days’ written notice to Landlord,
whereupon both parties shall be relieved of all further obligations hereunder.
Notwithstanding the foregoing, if delivery of possession is delayed due to any
act or omission of Tenant, then the Commencement Date shall be the date Landlord
would have delivered possession, but for Tenant’s delay.

 



--------------------------------------------------------------------------------



 



1.3 Improvements; Work Letter. The Landlord shall have no construction or
improvement obligations with respect to the Premises unless expressly set forth
in a Work Letter, which, if executed by Landlord and Tenant, shall be
incorporated as an exhibit to this Lease. Within three (3) Business Days after
notice from Landlord that the Premises are ready for inspection, representatives
of Landlord and Tenant shall inspect the Premises and execute a written punch
list of construction defects and incomplete work. Upon the expiration of 10
Business Days following the Commencement Date, the Premises shall be
conclusively deemed to be accepted by Tenant unless Tenant shall have given
Landlord written notice of any alleged defects in the Premises.
ARTICLE II
RENT
2.1 Covenant to Pay. The Tenant shall pay to Landlord all sums due hereunder
from time to time from the Commencement Date without prior demand, together with
all applicable Florida sales tax thereon; however, unless otherwise provided in
this Lease, payments other than Tenant’s regular monthly payments of Base Rent
and Increased Operating Costs shall be payable by Tenant to Landlord within
10 days following written demand. All rent or other charges that are required to
be paid by Tenant to Landlord shall be payable at Landlord’s address indicated
on the Lease Summary. Base Rent and Additional Rent for any ''Lease Year”
consisting of less than 12 months shall be prorated on a per diem basis, based
upon a period of 365 days. The first “Lease Year” is (i) the 12 full calendar
months commencing on the Commencement Date, if the Commencement Date is the
first day of a month; or (ii) the balance of the calendar month in which the
Commencement Date occurs plus the 12 full calendar months thereafter, if the
Commencement Date is not the first day of a month. Subsequent Lease Years shall
be the 12-month periods ending on the anniversary of the expiration of the first
Lease Year. However, the final Lease Year may contain less than 12 months due to
expiration or sooner termination of the Term. The Tenant agrees that its
covenant to pay rent and all other sums under this Lease is an independent
covenant and that all such amounts are payable without counterclaim, set-off,
deduction, abatement, or reduction whatsoever, except as expressly provided for
in this Lease.
2.2 Base Rent. Subject to any escalation which may be provided for in this
Lease, the Tenant shall pay Base Rent for the Term in the initial amount
specified in the Lease Summary, which, except for the first installment, shall
be payable throughout the Term in equal monthly installments in advance on the
first day of each calendar month of each year of the Term, such monthly
installments to be in the amounts (subject to escalation) specified in the Lease
Summary. The first monthly installment of Base Rent shall be due on the date of
this Lease. The Base Rent shall be adjusted as provided in the Lease Summary.
2.3 Operating Costs. The Tenant shall pay to the Landlord the Tenant’s
Proportionate Share of the amount by which the annual Operating Costs, as
hereinafter defined, for each calendar year exceed the Operating Costs incurred
during the Base Year specified in the Lease Summary. Such excess is referred to
for purposes of this Lease as the “Increased Operating Costs”. Tenant’s
obligation to pay Tenant’s Proportionate Share of Increased Operating Costs
shall commence as of the beginning of the first full calendar year following the
Base Year. The

-2-



--------------------------------------------------------------------------------



 



amount of Increased Operating Costs payable to the Landlord may be reasonably
estimated by the Landlord for such period as the Landlord determines from time
to time (not to exceed twelve (12) months), and the Tenant agrees to pay to the
Landlord the amounts so estimated in equal installments, in advance, on the
first day of each month during such period. Notwithstanding the foregoing, when
bills for all or any portion of Increased Operating Costs so estimated are
actually received by Landlord, the Landlord may bill the Tenant for the Tenant’s
Proportionate Share thereof, less any amount previously paid by Tenant to
Landlord on account of such item(s) by way of estimated Increased Operating
Costs payments.
Within 90 days after the end of the period for which estimated payments have
been made, the Landlord shall submit to the Tenant a reasonably detailed
statement from the Landlord setting forth the actual amounts payable by the
Tenant based on actual costs. Tenant shall have thirty (30) days from receipt of
such statement to review same and to submit to Landlord in writing any
objections of Tenant thereto. If no written objections are received by Landlord
within said thirty-day period, such statement shall be conclusively deemed to be
correct and final as between the parties, and Tenant shall have no right to and
specifically waives any right to object to or dispute such statement. If the
amount the Tenant has paid based on estimates is less than the amount due based
on actual costs, the Tenant shall pay such deficiency within thirty (30) days
after submission of such statement. If the amount paid by the Tenant is greater
than the amount actually due, the excess may be retained by the Landlord to be
credited and applied by the Landlord to the next due installments of the
Tenant’s Proportionate Share of Increased Operating Costs, or as to the final
Lease Year, provided Tenant is not in default, Landlord will refund such excess
to Tenant. The Tenant’s Proportionate Share of actual Increased Operating Costs
for the final estimate period of the Term of this Lease shall be due and payable
even though it may not be finally calculated until after the expiration of the
Term. Accordingly, Landlord shall have the right to continue to hold Tenant’s
security deposit following expiration of the Term until Tenant’s share of actual
Increased Operating Costs has been paid.
For purposes of this Lease, Tenant’s Proportionate Share shall be a fraction,
the numerator of which is the Gross Rentable Area of the Premises, and the
denominator of which is the Gross Rentable Area of the Building (which is set
forth in the Lease Summary). Tenant’s Proportionate Share is as set forth in the
Lease Summary. The term “Operating Costs” shall mean any amounts paid or payable
whether by the Landlord or by others on behalf of the Landlord, arising out of
Landlord’s maintenance, operation, repair, replacement and administration of the
Building and Common Areas, including, without limitation: (i) the cost of all
real estate, personal property and other ad valorem taxes, and any other levies,
charges, local improvement rates, and assessments whatsoever assessed or charged
against the Building and Common Areas, the equipment and improvements therein
contained, and including any amounts assessed or charged in substitution for or
in lieu of any such taxes, excluding only income or capital gains taxes imposed
upon Landlord, and including all costs associated with the appeal of any
assessment or taxes; (ii) the cost of insurance which the Landlord is obligated
or permitted to obtain under this Lease and any deductible amount applicable to
any claim made by the Landlord under such insurance; (iii) the cost of security,
janitorial, landscaping, garbage removal, and trash removal services; (iv) the
cost of heating, ventilating, and air conditioning, to the extent incurred with
respect to Common Areas or with respect to any shared systems; (v) the cost of
all fuel, water,

-3-



--------------------------------------------------------------------------------



 



electricity, telephone, sewer, sprinkler and any other utilities used in the
maintenance, operation, or administration of the Building and Common Areas;
(vi) salaries, wages, and any other amounts paid or payable for all personnel
involved in the repair, maintenance, operation, security, supervision, or
cleaning of the Building and Common Areas (including, without limitation, the
elevators); and (vii) a reasonable management fee. Notwithstanding anything to
the contrary provided for herein, Tenant shall not be obligated to pay for
Tenant’s Proportionate Share of Increased Operating Costs in any given Lease
Year to the extent that such Proportionate Share of Increased Operating Costs
exceeds 105% of Tenant’s Proportionate Share of Increased Operating Costs for
all prior Lease Years on a cumulative and compounded basis; provided, however,
that no such limitations shall apply to Tenant’s Proportionate Share of
Increased Operating Costs attributable to the costs item listed in the foregoing
clauses (i), (ii), (iv), and (v).
In determining the amount of Operating Costs for any calendar year, if less than
95% of the Building shall have been occupied by tenants, Operating Costs shall
be increased to an amount equal to the Operating Costs which would normally be
expected to be incurred had such occupancy been 95% during the entire calendar
year.
Notwithstanding anything to the contrary contained in this Lease, the following
costs and expenses shall be excluded from Operating Costs:
     (1) expenses relating to the leasing of space in the Building (including
tenant improvements and painting, decorating, Landlord construction allowances
or contributions, leasing commissions, rental concessions, and advertising
expenses incurred in connection with the listing of available space in the
Building);
     (2) legal fees and disbursements incurred for negotiation of leases or
enforcement of leases;
     (3) the cost of utilities in the Building to the extent paid for directly
by tenants;
     (4) expenditures for financing and refinancing and for mortgage debt
service or any other cost incurred in respect of any mortgage or other financing
of the Building except for expenditures incurred in connection with items which
(i) if leased, the lease payments with respect to which would be included in
Operating Costs or (ii) if purchased would be amortizable pursuant to item (8)
below;
     (5) depreciation of the Building and amortization except as otherwise
expressly set forth herein;
     (6) franchise, transfer, gains, inheritance, estate, mortgage recording,
and income taxes imposed upon Landlord;
     (7) salaries or fringe benefits of personnel above the grade of building
manager;

-4-



--------------------------------------------------------------------------------



 



     (8) capital improvements or replacement of capital items except that if
such capital improvements or capital items are either (i) intended by Landlord
in good faith to achieve a verifiable expense savings in Operating Costs or
(ii) required in order to comply with Legal Requirements adopted after the
issuance of the first certificate of occupancy for tenant space in the Building,
then such cost shall be evenly amortized over the life of the capital
improvement with interest imputed on the unamortized portion at the interest
rate customarily utilized by Landlord in its amortization of capital
improvements, which interest rate shall be in accordance with generally accepted
accounting principles (but in no event shall the annual pass-through of any such
capital items described in clause (i) of this item (8) substantially exceed the
annual savings in Operating Costs derived therefrom);
     (9) costs for which Landlord receives a credit against any payment due from
Landlord to Tenant or any third party costs and expenses otherwise includible in
Operating Costs, to the extent that Landlord is reimbursed from other sources
for such costs and expenses;
     (10) rent and additional rent payable under a ground lease or any other
superior lease affecting the Building;
     (11) costs for which Landlord is compensated by insurance proceeds
exclusive of deductibles;
     (12) costs incurred in connection with a sale of all or a portion of the
Building or the sale or transfer of any beneficial ownership interest in and to
the Landlord and/or the Building or the grant of a ground lease or any other
superior lease affecting the Building;
     (13) any fee or expenditure (other than the management fee referred to in
clause (vii) of the second preceding paragraph) paid to a related party in
excess of the amount which would be paid in an arm’s-length transaction for
materials or services of comparable quality (but only to the extent of such
excess);
     (14) salaries or fringe benefits of personnel not employed exclusively at
the Building, to the extent such salaries and benefits relate to work performed
not at the Building, as determined on a pro rata basis;
     (15) any expense fully reimbursed to Landlord by Tenant or any other tenant
of the Building, or any expense billed to and paid directly by same for their
own account or on Landlord’s behalf (other than Operating Costs passed through
to all tenants pursuant to lease provisions substantially similar to this
Section 2.3);
     (16) advertising and promotional expenditures;
     (17) any bad debt loss, rent loss, or reserves for bad debts or rent loss;
     (18) costs incurred by Landlord for repairs or replacements to the extent
that Landlord is reimbursed under warranties or guarantees; and

-5-



--------------------------------------------------------------------------------



 



     (19) costs or expenses attributable to the operation or management of the
parking facility within the Building.
2.4 Payment of Personal Property Taxes. Tenant shall pay, when due, all taxes
attributable to the personal property, trade fixtures, business, occupancy, or
sales of Tenant or any other occupant of the Premises and to the use of the
Building by Tenant or such other occupant.
2.5 Rent Past Due. If any payment due from Tenant shall be overdue by five days
or more, a late charge of 5% of the delinquent sum may be charged by Landlord.
If any payment due from Tenant shall remain overdue for more than five days
after written notice from Landlord that such payment is overdue, an additional
late charge in an amount equal to the lesser of the highest rate permitted by
law or 11/2% per month (18% per annum) times the delinquent amount may be
charged by Landlord, such charge to be computed for the entire period for which
the amount is overdue and which shall be in addition to and not in lieu of the
5% late charge or any other remedy available to Landlord. Notwithstanding the
foregoing, if Landlord gives Tenant two notices of overdue payments of Base Rent
within any 12-month period, no further notice shall be required during the
balance of the Term in order for Landlord to collect the additional late charge
specified above.
2.6 Security Deposit. The Landlord acknowledges receipt of a security deposit in
the amount specified on the Lease Summary to be held by the Landlord, without
any liability for interest thereon, as security for the performance by the
Tenant of all its obligations under this Lease. Landlord shall be entitled to
commingle the security deposit with Landlord’s other funds. If Tenant defaults
in any of its obligations under this Lease, the Landlord may at its option, but
without prejudice to any other rights which the Landlord may have, apply all or
part of the security deposit to compensate the Landlord for any loss, damage, or
expense sustained by the Landlord as a result of such default. If all or any
part of the security deposit is so applied, the Tenant shall restore the
security deposit to its original amount on demand of the Landlord. Subject to
the provisions of Section 2.3, within 30 days following termination of this
Lease, if the Tenant is not then in default, the security deposit will be
returned by the Landlord to the Tenant.
2.7 Landlord’s Lien. To secure the payment of all rent and other sums of money
due and to become due hereunder and the faithful performance of this Lease by
Tenant, Tenant hereby gives to Landlord an express first and prior contract lien
and security interest on all property now or hereafter acquired (including
fixtures, equipment, chattels, and merchandise) which may be placed in the
Premises and also upon all proceeds of any insurance which may accrue to Tenant
by reason of destruction of or damage to any such property. Such property shall
not be removed from the Premises without the prior written consent of Landlord
until all arrearages in rental and other sums of money then due to Landlord
hereunder shall first have been paid. All exemption laws are hereby waived in
favor of said lien and security interest. This lien and security interest is
given in addition to Landlord’s statutory lien and shall be cumulative thereto.
Landlord shall, in addition to all of its rights hereunder, also have all of the
rights and remedies of a secured party under the Uniform Commercial Code as
adopted in the State in which the Premises is

-6-



--------------------------------------------------------------------------------



 



located. To the extent permitted by law, this Lease shall constitute a security
agreement under Article 9 of the Florida Uniform Commercial Code.
Notwithstanding the foregoing, Landlord agrees to subordinate its lien to a bona
fide institutional lender providing acquisition financing or lease financing for
Tenant’s furniture, fixtures, and equipment, so that Landlord will have a second
lien on such furniture, fixtures, and equipment.
ARTICLE III
USE OF PREMISES
3.1 Permitted Use. The Premises shall be used and occupied only for the use
specified in the Lease Summary. Notwithstanding the foregoing, Tenant
acknowledges and agrees that at no time during the Term of the Lease shall the
Premises be used for (i) governmental or medical uses, (ii) a securities or
discount securities brokerage firm, or (iii) the sale of securities or mutual
fund shares. Tenant shall carry on its business on the Premises in a reputable
manner and shall not do, omit, permit, or suffer to be done or exist upon the
Premises anything which shall result in a nuisance, hazard, or bring about a
breach of any provision of this Lease or any applicable municipal or other
governmental law or regulation. Tenant shall observe all reasonable rules and
regulations established by Landlord from time to time for the Building. The
rules and regulations in effect as of the date hereof are attached to and made a
part of this Lease as Exhibit E. The names for the Building, which the Landlord
may from time to time adopt, and every name or mark adopted by the Landlord in
connection with the Building shall be used by the Tenant only in association
with the business carried on in the Premises during the Term and the Tenant’s
use thereof shall be subject to such reasonable regulation as the Landlord may
from time to time impose.
3.2 Compliance with Laws. The Premises shall be used and occupied in a safe,
careful, and proper manner so as not to contravene any present or future
governmental or quasi governmental laws, regulations, or orders (collectively,
“Legal Requirements”), or the requirements of the Landlord’s or Tenant’s
insurers (collectively, “Insurance Requirements”). If due to the Tenant’s use of
the Premises, repairs, improvements, or alterations are necessary to comply with
any of the foregoing, the Tenant shall pay the entire cost thereof.
3.3 Signs. Except with the prior written consent of the Landlord, the Tenant
shall not erect, install, display, inscribe, paint, or affix any signs,
lettering, or advertising medium upon or above any exterior portion of the
Premises. Landlord, at its expense, will provide one building standard
identification sign outside the principal entry to the Premises and will provide
space on a directory in the Building lobby.
3.4 Environmental Provisions. Tenant agrees that it will not use or employ the
Landlord’s and/or the Building property, facilities, equipment, or services to
handle, transport, store, treat, or dispose of any hazardous waste or hazardous
substance, whether or not it was generated or produced on the Premises (other
than general cleaning and office supplies used in the ordinary course of
business and in compliance with all Legal Requirements); and Tenant further
agrees that any activity on or relating to the Premises shall be conducted in
full compliance with all applicable laws. Tenant agrees to defend, indemnify,
and hold harmless Landlord against any

-7-



--------------------------------------------------------------------------------



 



and all claims, costs, expenses, damages, liability, and the like, which
Landlord may hereafter be liable for, suffer, incur, or pay arising under any
applicable laws and resulting from or arising out of any breach of Tenant’s
covenants contained in this Section 3.4, or out of any act, activity, or
violation of any applicable laws on the part of Tenant, its agents, employees,
or assigns. Tenant’s liability under this Section 3.4 shall survive the
expiration or any termination of this Lease.
ARTICLE IV
ACCESS AND ENTRY
4.1 Right of Examination. The Landlord shall be entitled at all reasonable times
and upon reasonable notice (but no notice is required in emergencies) to enter
the Premises to examine them; to make such repairs, alterations, or improvements
thereto as the Landlord considers necessary or reasonably desirable; to have
access to underfloor facilities and access panels to mechanical shafts and
risers and to check, calibrate, adjust, and balance controls and other parts of
the heating, air conditioning, ventilating, climate control, telecommunications
and other Building systems. The Landlord reserves to itself the right to
install, maintain, use, and repair pipes, ducts, conduits, vents, wires, and
other installations leading in, through, over, or under the Premises, and for
this purpose, the Landlord may take all material into and upon the Premises
which is required therefor. The Tenant shall not unduly obstruct any pipes,
conduits, or mechanical or other electrical equipment so as to prevent
reasonable access thereto. The Landlord reserves the right to use all exterior
walls and roof area. The Landlord shall exercise its rights under this Section,
to the extent possible in the circumstances, in such manner so as to minimize
interference with the Tenant’s use and enjoyment of the Premises.
4.2 Right to Show Premises. The Landlord and its agents have the right to enter
the Premises at all reasonable times and upon reasonable notice to show them to
prospective purchasers, lenders, or anyone having a prospective interest in the
Building, and, during the last six months of the Term (or the last six
(6) months of any renewal term if this Lease is renewed), to show them to
prospective tenants.
ARTICLE V
MAINTENANCE, REPAIRS, AND ALTERATIONS
5.1 Maintenance and Repairs by Landlord. The Landlord covenants to keep the
following in good repair as a prudent owner: (i) the structure of the Building
including exterior walls, windows (unless damaged by Tenant, in which event
Tenant shall repair same) and roofs; (ii) the mechanical, electrical, HVAC, and
other base building systems (except such as may be installed by or be the
property of the Tenant or as may be serving only the Premises); and (iii) the
entrances, sidewalks, corridors, parking areas and other facilities from time to
time comprising the Common Areas. The cost of such maintenance and repairs shall
be included in Operating Costs. So long as the Landlord is acting in good faith,
the Landlord shall not be responsible for any damages caused to the Tenant by
reason of failure of any equipment or facilities serving the Building or delays
in the performance of any work for which the Landlord is responsible pursuant to
this Lease. Notwithstanding any other provisions of this Lease, if any part of
the

-8-



--------------------------------------------------------------------------------



 



Building is damaged or destroyed or requires repair, replacement, or alteration
as a result of the act or omission of the Tenant, its employees, agents,
invitees, licensees, or contractors, Landlord shall have the right to perform
same and the cost of such repairs, replacement, or alterations shall be paid by
the Tenant to the Landlord upon demand. In addition, if, in an emergency, it
shall become necessary to make promptly any repairs or replacements required to
be made by Tenant, Landlord may enter the Premises and proceed forthwith to have
the repairs or replacements made and pay the costs thereof. Upon demand, Tenant
shall reimburse Landlord for the cost of making the repairs.
5.2 Maintenance and Repairs by Tenant. The Tenant shall, at its sole cost,
repair and maintain the Premises (including, without limitation, floor and wall
coverings and non-Building standard electric light bulbs and tubes and tube
casings installed by Tenant) exclusive of base building mechanical and
electrical systems, all to a standard consistent with a first class office
building, with the exception only of those repairs which are the obligation of
the Landlord pursuant to this Lease. All repair and maintenance performed by the
Tenant in the Premises shall be performed by contractors or workmen designated
or approved by the Landlord. At the expiration or earlier termination of the
Term, the Tenant shall surrender the Premises to the Landlord in as good
condition and repair as the Tenant is required to maintain the Premises
throughout the Term, reasonable wear and tear excepted.
5.3 Approval of Tenant’s Alterations. No alterations (including, without
limitation, repairs, replacements, additions, or modifications to the Premises
by Tenant), other than minor or cosmetic alterations which are interior and
nonstructural, shall be made to the Premises without the Landlord’s written
approval, which, as to exterior or structural alterations and alterations which
affect the base Building Systems, may be withheld in Landlord’s sole discretion.
Any alterations by Tenant shall be performed at the sole cost of the Tenant, by
contractors and workmen approved by the Landlord and insured to Landlord’s
reasonable satisfaction, in a good and workmanlike manner, and in accordance
with all applicable laws and regulations. As to interior, nonstructural
alterations which do not affect the base Building systems, Landlord’s approval
shall not be unreasonably withheld, conditioned or delayed. Tenant shall pay to
Landlord or Landlord’s designee a fee for the supervision of any alterations
made by or on behalf of Tenant equal to 5% of all hard costs and soft costs
(including, without limitation, all permitting fees) incurred by Tenant in
connection therewith. Such fee shall be due and payable within 10 days following
written demand therefor by Landlord.
5.4 Removal of Improvements and Fixtures. All leasehold improvements (other than
unattached, movable trade fixtures which can be removed without damage to the
Premises) shall at the expiration or earlier termination of this Lease become
the Landlord’s property. The Tenant may, during the Term, in the usual course of
its business, remove its trade fixtures, provided that the Tenant is not in
default under this Lease; and the Tenant shall, at the expiration or earlier
termination of the Term, at its sole cost, remove such of the leasehold
improvements (except for improvements installed by Landlord prior to the
Commencement Date) and trade fixtures in the Premises as the Landlord shall
require to be removed and restore the Premises to the condition existing prior
to the installation thereof. The Tenant shall at its own expense repair any
damage caused to the Premises and the Building by such removal. If the Tenant
does not remove its

-9-



--------------------------------------------------------------------------------



 



trade fixtures at the expiration or earlier termination of the Term, the trade
fixtures shall, at the option of the Landlord, become the property of the
Landlord and may be removed from the Premises and sold or disposed of by the
Landlord in such manner as it deems advisable without any accounting to Tenant.
5.5 Liens. The Tenant shall promptly pay for all materials supplied and work
done in respect of the Premises for work contracted for by Tenant or its agents,
employees or contractors so as to ensure that no lien is recorded against any
portion of the Building or against the Landlord’s or Tenant’s interest therein.
If a lien is so recorded, the Tenant shall discharge it promptly by payment or
bonding. If any such lien against the Building or Landlord’s interest therein is
recorded and not discharged by Tenant as above required within 15 days following
recording, the Landlord shall have the right to remove such lien by bonding or
payment and the cost thereof shall be paid immediately by Tenant to Landlord.
Landlord and Tenant expressly agree and acknowledge that no interest of Landlord
in the Premises or the Building shall be subject to any lien for improvements
made by Tenant in or for the Premises, and the Landlord shall not be liable for
any lien for any improvements made by Tenant, such liability being expressly
prohibited by the terms of this Lease. In accordance with applicable laws of the
State of Florida, Landlord has filed in the public records of Miami-Dade County,
Florida, a public notice containing a true and correct copy of this paragraph,
and Tenant hereby agrees to inform all contractors and materialmen performing
work in or for or supplying materials to the Premises of the existence of said
notice.
5.6 Services; Utilities. Landlord shall, as part of Operating Costs, furnish the
Premises with the following services in the manner that such services are
furnished in comparable office buildings in the area: (a) electricity for
lighting and the operation of office machines, (b) heating, ventilation, and air
conditioning (“HVAC”) to the extent reasonably required for the comfortable
occupancy by Tenant in its use of the Premises during the period from 8:00 a.m.
to 6:00 p.m. on weekdays, and from 8:00 a.m. to 1:00 p.m. on Saturdays, except
for holidays declared by the federal government or such shorter periods as may
be prescribed by any applicable policies or regulations adopted by any utility
or governmental agency, (c) elevator service, (d) rest room supplies, (e) window
washing with reasonable frequency, and (f) daily janitor service five (5) days a
week. HVAC service at times other than 8:00 a.m. to 6:00 p.m., Monday through
Friday and 8:00 a.m. to 1:00 p.m. on Saturday shall be provided by Landlord, at
Tenant’s expense, upon written request by Tenant delivered to Landlord prior to
1:00 p.m. on the date for which service is needed, or, if for a Saturday or
Sunday, prior to 1:00 p.m. at least one (1) Business Day in advance of the date
for which such service is needed. With respect to any such after-hours HVAC
service, the initial cost for such additional service shall be Thirty and No/100
($30.00) Dollars per hour, plus tax, which rate may be adjusted by Landlord in
its sole discretion. In addition, Landlord shall provide security to the
Building in the manner required similar to other comparable office buildings in
Coral Gables. The Tenant shall pay to the Landlord, or as the Landlord directs,
all gas, electricity, water, and other utility charges applicable to the
Premises as separately metered or, if not so metered, as part of Tenant’s
Proportionate Share of Increased Operating Costs.

-10-



--------------------------------------------------------------------------------



 



ARTICLE VI
INSURANCE AND INDEMNITY
6.1 Tenant’s Insurance. Tenant will throughout the Term (and any other period
when Tenant is in possession of the Premises) carry and maintain, at its sole
cost and expense, the following types of insurance, which shall provide coverage
on an occurrence basis, with respect to the Premises, in the amounts specified
with commercially reasonable deductible amounts and in the form hereinafter
provided for:

(a)   Commercial General Liability Insurance. Commercial general liability
insurance covering claims arising from bodily injury and property damage with
minimum limits of $1,000,000.00 per occurrence and $1,000,000.00 general
aggregate and insuring against legal liability of the insured with respect to
the Premises or arising out of the maintenance, use or occupancy thereof. Said
insurance shall include, but not be limited to, independent contractor liability
coverage, and the Broad Form Commercial General Liability Endorsement, including
contractual liability arising under this Lease, and premises medical payments.  
(b)   Comprehensive Automobile Liability Insurance. Comprehensive automobile
liability insurance with a limit of not less than $1,000,000.00 per occurrence
for bodily injury, $500,000.00 per person and $100,000.00 property damage or a
combined single limit of $1,000,000 for owned vehicles.   (c)   Excess Liability
Insurance. Umbrella liability insurance with a limit of not less than
$2,000,000.00 per occurrence.   (d)   Property Insurance. Extended or broad form
coverage property insurance on a replacement cost basis, with coverage equal to
not less than 80% of the full replacement value of all personal property,
decorations, trade fixtures, furnishings, equipment, alterations, leasehold
improvements and betterments made by Tenant, all other contents located or
placed in the Premises and Tenant improvements to the extent they are in excess
of the Tenant Improvement Allowance. In the event any casualty occurs, Tenant
agrees to pay the difference between the insurance coverage required to be
maintained by this subparagraph of this Section 6.1 and an insurance policy
offering coverage of the full replacement value of the property described in
this subparagraph which Tenant actually replaces. Tenant’s policy will also
include business interruption/extra expense coverage in sufficient amounts.  
(e)   Workers’ Compensation and Employers’ Liability Insurance. Workers’
Compensation Insurance covering all employees of Tenant, as required by the laws
of the State of Florida and Employers’ Liability coverage subject to a limit of
no less than $100,000 each employee, $100,000 each accident, and $500,000 policy
limit.

-11-



--------------------------------------------------------------------------------



 



(f)   Other. Any other form of insurance which the Tenant or the Landlord,
acting reasonably, requires from time to time in form, in amounts, and for risks
against which a prudent tenant would insure and so long as such other insurance
is required of a majority of all Building tenants.

All policies referred to above shall: (i) be taken out with insurers licensed to
do business in Florida and having an A.M. Best A-Class 9 rating or otherwise
reasonably approved by Landlord in writing; (ii) be in a form reasonably
satisfactory to the Landlord; (iii) be non-contributing with, and shall apply
only as primary and not as excess to any other insurance available to the
Landlord or any mortgagee of Landlord; (iv) contain an undertaking by the
insurers to notify the Landlord by certified mail not less than 30 days prior to
any cancellation or termination, (v) with respect to subsection (a), contain
demolition cost, and increased cost of construction endorsements and contain a
waiver of subrogation rights which the Tenant’s insurers may have against the
Landlord and against those for whom the Landlord is in law responsible
including, without limitation, its directors, officers, agents, and employees,
and (except with respect to the Tenant’s chattels) incorporating a standard New
York mortgagee endorsement (without contribution), and (vi) with respect to
Subsections (a) and (c) name Landlord, the property manager and any mortgagee of
Landlord as additional insureds. Certificates of insurance or, if required by a
mortgagee, copies of such insurance policies certified by an authorized officer
of Tenant’s insurer as being complete and current, shall be delivered to the
Landlord prior to the Commencement Date, and following the Commencement Date,
promptly upon Landlord’s request. If a) the Tenant fails to take out or to keep
in force any insurance referred to in this Section 6.1, or should any such
insurance not be approved by either the Landlord or any mortgagee, and b) the
Tenant does not commence and continue to diligently cure such default within
three (3) Business Days after written notice by the Landlord to the Tenant
specifying the nature of such default, then the Landlord has the right, without
assuming any obligation in connection therewith, to effect such insurance at the
sole cost of the Tenant and all outlays by the Landlord shall be paid by the
Tenant to the Landlord without prejudice to any other rights or remedies of the
Landlord under this Lease. The Tenant shall not keep or use in the Premises any
article which may be prohibited by any fire or casualty insurance policy in
force from time to time covering the Premises or the Building.
6.2 Indemnification.
(a) Indemnification by Tenant. Tenant shall, and does hereby indemnify, defend
and hold harmless Landlord, its partners, principals, and agents from and
against all claims, causes of actions, liabilities, judgments, damages, losses
(including, without limitation, loss of Base Rent and Additional Rent payable in
respect of the Premises), costs and expenses, including reasonable attorneys’
fees and costs through all appeals, incurred or suffered by Landlord, its
partners, principals and agents, and arising from or in any way connected with
(i) the Premises or the use or occupancy thereof (unless caused solely by the
gross negligence or willful misconduct of Landlord or Landlord’s agents,
employees or contractors) or (ii) any acts, omissions, neglect or fault of
Tenant or any of Tenant’s agents or employees, including, but not limited to,
any breach of this Lease or (iii) any of Tenant’s telecommunications work,
provider work, or the installation, repair, alteration, maintenance,
replacement, use, operation, modification or removal

-12-



--------------------------------------------------------------------------------



 



of Tenant’s lines and equipment, including but not limited to, the costs of
repair, the costs of handling complaints from other tenants in the Building, any
damages resulting from the interruption in service to other tenants in the
Building, and including any death, personal injury or property damage occurring
in or about the Premises or the Building or arising from hazardous substances
brought upon the Premises or the Building by Tenant or any of Tenant’s agents,
contractors or employees. Tenant will reimburse Landlord upon request for all
reasonable costs incurred by Landlord in the interpretation and enforcement of
any provisions of this Lease and the collection of any sums due to Landlord
under this Lease, including collection agency fees, and reasonable attorneys’
fees and costs, regardless of whether litigation is commenced, and through all
appellate actions and proceedings if litigation is commenced.
(b) Indemnification by Landlord. Landlord shall, and does hereby indemnify,
defend and hold harmless Tenant from and against all claims, causes of actions,
liabilities, judgments, damages, losses, costs and expenses, including
reasonable attorneys’ fees and costs through all appeals, incurred or suffered
by Tenant, arising from or in any way connected with Landlord’s gross negligence
or willful misconduct.
6.3 Loss or Damage. The Landlord shall not be liable for any death or injury
arising from or out of any occurrence in, upon, at, or relating to the Building
or damage to property of the Tenant or of others located on the Premises or
elsewhere in the Building, nor shall it be responsible for any loss of or damage
to any property of the Tenant or others from any cause, UNLESS SUCH DEATH,
INJURY, LOSS, OR DAMAGE RESULTS FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF THE LANDLORD. Without limiting the generality of the foregoing, the Landlord
shall not be liable for any injury or damage to Persons or property resulting
from fire, explosion, falling plaster, falling ceiling tile, falling fixtures,
steam, gas, electricity, water, rain, flood, or leaks from any part of the
Premises or from the pipes, sprinklers, appliances, plumbing works, roof,
windows, or subsurface of any floor or ceiling of the Building or from the
street or any other place or by dampness, or by any other cause whatsoever,
unless such injury or damage results from the gross negligence or willful
misconduct of the Landlord.
6.4 Landlord’s Insurance. The Landlord shall throughout the Term carry: (i) “all
risks” insurance on the Building and the machinery and equipment contained in or
servicing the Building and owned by the Landlord (excluding any property with
respect to which the Tenant and other tenants are obliged to insure pursuant to
Section 6.1 or similar Sections of their respective leases); (ii) public
liability and property damage insurance with respect to the Landlord’s
operations in the Building; and (iii) such other forms of insurance as the
Landlord or its mortgagee reasonably considers advisable. Such insurance shall
be in such reasonable amounts and with such reasonable deductibles as would be
carried by a prudent owner of a similar building, having regard to size, age,
and location.
6.5 Waiver of Subrogation. Notwithstanding anything to the contrary contained
herein, Landlord and Tenant each hereby waives on behalf of itself and its
insurers (none of which shall ever be assigned any such claim or be entitled
thereto due to subrogation or otherwise) any and all rights of recovery, claim,
action, or cause of action, against the other, its agents, officers, or

-13-



--------------------------------------------------------------------------------



 



employees, for any loss or damage that may occur to the Premises, or any
improvements thereto or the Building of which the Premises are a part, or any
improvements thereto, or any personal property of such party therein, by reason
of fire, the elements, or any other causes which are, or could be (if reasonably
available), insured against under the terms of the standard fire and extended
coverage insurance policies referred to in this Lease, regardless of whether
such insurance is actually maintained and regardless of the cause or origin of
the damage involved, including negligence of the other party hereto, its agents,
officers, or employees.
ARTICLE VII
DAMAGE AND DESTRUCTION
7.1 Damage to Premises. If the Premises are partially destroyed due to fire or
other casualty, the Landlord shall diligently repair the Premises, to the extent
of its obligations under Section 5.1, and Base Rent shall abate proportionately
to the portion of the Premises, if any, rendered untenantable from the date of
destruction or damage until the Landlord’s repairs have been substantially
completed. If the Premises are totally destroyed due to fire or other casualty,
the Landlord shall diligently repair the Premises to the extent only of its
obligations pursuant to Section 5.1, and Base Rent shall abate entirely from the
date of destruction or damage to such date which is the earlier of (i) the date
tenantable, or (ii) 30 days after Landlord’s repairs have been substantially
completed. Upon being notified by the Landlord that the Landlord’s repairs have
been substantially completed, the Tenant shall diligently perform all other work
required to fully restore the Premises for use in the Tenant’s business, in
every case at the Tenant’s cost and without any contribution to such cost by the
Landlord, whether or not the Landlord has at any time made any contribution to
the cost of supply, installation, or construction of leasehold improvements in
the Premises. Tenant agrees that during any period of reconstruction or repair
of the Premises, it will continue the operation of its business within the
Premises to the extent practicable. If all or any part of the Premises shall be
damaged by fire or other casualty and the fire or other casualty is caused by
the fault of neglect of Tenant or Tenant’s agents, guests, or invitees, rent and
all other charges shall not abate.
7.2 Termination for Damage. Notwithstanding Section 7.1, if damage or
destruction which has occurred to the Premises or the Building is such that in
the reasonable opinion of the Landlord such reconstruction or repair cannot be
completed within 270 days of the happening of the damage or destruction, the
Landlord may, at its option, terminate this Lease on notice to the Tenant given
within thirty (30) days after such damage or destruction and the Tenant shall
immediately deliver vacant possession of the Premises in accordance with the
terms of this Lease.
ARTICLE VIII
ASSIGNMENT, SUBLEASES, AND TRANSFERS
8.1 Transfer by Tenant. The Tenant shall not enter into, consent to, or permit
any Transfer, as hereinafter defined, without the prior written consent of the
Landlord in each instance, which consent shall not be unreasonably withheld,
conditioned or delayed. For purposes of this Lease, “Transfer” means an
assignment of this Lease in whole or in part; a sublease of all or any part of

-14-



--------------------------------------------------------------------------------



 



the Premises; any transaction whereby the rights of the Tenant under this Lease
or to the Premises are transferred to another; any mortgage or encumbrance of
this Lease or the Premises or any part thereof or other arrangement under which
either this Lease or the Premises become security for any indebtedness or other
obligations; and if Tenant is a corporation, limited liability company or a
partnership, the transfer of a controlling interest in the stock of the
corporation or membership or partnership interests, as applicable. If there is a
permitted Transfer, the Landlord may collect rent or other payments from the
transferee and apply the net amount collected to the rent or other payments
required to be paid pursuant to this Lease but no acceptance by the Landlord of
any payments by a transferee shall be deemed a waiver of any provisions hereof
regarding Tenant. Notwithstanding any Transfer, the Tenant shall not be released
from any of its obligations under this Lease. The Landlord’s consent to any
Transfer shall be subject to the further condition that if the Base Rent and
Additional Rent pursuant to such Transfer exceeds the Base Rent and Additional
Rent payable under this Lease, the amount of such excess shall be paid to the
Landlord. If, pursuant to a permitted Transfer, the Tenant receives from the
transferee, either directly or indirectly, any consideration other than Base
Rent and Additional Rent for such Transfer, either in the form of cash, goods,
or services, the Tenant shall, upon receipt thereof, pay to the Landlord an
amount equivalent to such consideration.
Notwithstanding anything to the contrary contained in this Section 8.1, if
Tenant desires to assign this Lease or to enter into a sublease of all or any
portion of the Premises, Landlord shall have the option to terminate this Lease
(in the case of a proposed assignment by Tenant) or to exclude from the Premises
covered by this Lease the space proposed to be sublet by Tenant, effective as of
the proposed Commencement Date of the proposed assignment or sublease by Tenant.
Landlord may exercise said option by giving Tenant written notice within twenty
(20) days after receipt by Landlord of Tenant’s notice of the proposed
assignment or sublease. If Landlord exercises said option, Tenant shall
surrender possession of the Premises or the proposed sublease space to Landlord
on the effective date of the termination of this Lease or the exclusion of said
space from the Premises covered by this Lease, as applicable, and, except as
otherwise provided herein, neither party hereto shall have any further rights or
liabilities with respect to the Premises or said sublease space arising under
this Lease, as applicable. Effective as of the date of exclusion of any portion
of the Premises covered by this Lease pursuant to this Paragraph, unless the
sublease specifies the exact per square foot rate for the Base Rent applicable
to the excluded space (in which event the Base Rent for this Lease shall be
reduced by such rate multiplied by the applicable excluded square footage),
(i) the Base Rent shall be reduced in the same proportion as the number of
square feet of net rentable area contained in the portion of the Premises so
excluded bears to the number of square feet of Gross Rentable Area contained in
the Premises immediately prior to such exclusion, (ii) the Gross Rentable Area
of the Premises shall be decreased by the number of square feet of rentable area
contained in the portion of the Premises so excluded, for all purposes under
this Lease, and (iii) the number of parking spaces to which Tenant is entitled
shall be reduced in the same proportion as the Base Rent is reduced.
Notwithstanding anything to the contrary contained in this Lease, Tenant may
assign this Lease or sublet all or any portion of the Premises from time to
time, without Landlord’s consent but only after five Business Days’ prior
written notice (unless prior notice is prohibited by law), to

-15-



--------------------------------------------------------------------------------



 



any entity controlling, controlled by or under common control with Tenant, or to
any successor of Tenant resulting from a merger or consolidation of Tenant, or
as a result of a sale by Tenant of all or substantially all of its assets or
stock, provided that no such transfer shall relieve Tenant from any liability
under this Lease, whether accrued to the date of such transfer or thereafter
accruing. In addition, any change in the controlling interest in the stock of
Tenant as a result of an initial public offering of Tenant’s stock, and any
transfer of the capital stock of Tenant by persons or parties through the
“over-the-counter market” or through any recognized stock exchange or through a
tender offer, shall not be deemed to be a Transfer requiring Landlord’s consent.
Landlord shall not be entitled to receive any portion of the excess rent as
described above arising out of an assignment or sublease not requiring
Landlord’s consent.
8.2 Assignment by Landlord. The Landlord shall have the unrestricted right to
sell, lease, convey, or otherwise dispose of the Building or any part thereof
and this Lease or any interest of the Landlord in this Lease. To the extent that
the purchaser or assignee from the Landlord assumes the obligations of the
Landlord under this Lease, the Landlord shall thereupon and without further
agreement be released of all further liability under this Lease. If the Landlord
sells its interest in the Premises, it shall deliver any security deposit made
pursuant to this Lease to the purchaser and the Landlord will thereupon be
released from any further liability with respect to any such security deposit or
its return to the Tenant and the purchaser shall become directly responsible to
Tenant.
ARTICLE IX
DEFAULT
9.1 Defaults. A default by Tenant shall be deemed to have occurred hereunder, if
and whenever: (i) any Base Rent or Tenant’s Proportionate Share of Increased
Operating Costs or any amounts due under the parking agreement referred to in
Article XIII hereof is not paid within five days after becoming due whether or
not any notice or demand for payment has been made by the Landlord or the
operator of the parking facility; (ii) any other Additional Rent is in arrears
and is not paid within 10 days after written demand by the Landlord; (iii) the
Tenant has breached any of its obligations in this Lease or in the parking
agreement referred to in Article XIII hereof (other than the payment of Rent or
parking charges) and the Tenant fails to remedy such breach within 30 days (or
such shorter period as may be provided in this Lease or such parking agreement),
or if such breach cannot reasonably be remedied within 30 days (or such shorter
period), then if the Tenant fails promptly to commence to remedy and thereafter
proceed diligently to remedy such breach within 90 days, in each case after
notice in writing from the Landlord or the operator of the parking facility, as
applicable; (iv) the Tenant becomes bankrupt or insolvent; or (v) any of the
Landlord’s policies of insurance with respect to the Building are canceled or
adversely changed as a result of Tenant’s use or occupancy of the Premises.
9.2 Remedies. In the event of any default hereunder by Tenant, then without
prejudice to any other rights which it has pursuant to this Lease or at law or
in equity, the Landlord shall have the following rights and remedies, which are
cumulative and not alternative:

-16-



--------------------------------------------------------------------------------



 



(a)   Landlord may cancel this Lease by notice to the Tenant and retake
possession of the Premises for Landlord’s account. Tenant shall then quit and
surrender the Premises to Landlord. Tenant’s liability under all of the
provisions of this Lease shall continue notwithstanding any expiration and
surrender, or any re-entry, repossession, or disposition hereunder.   (b)   To
the extent permitted by applicable laws, Landlord may enter the Premises as
agent of the Tenant to take possession of any property of the Tenant on the
Premises, to store such property at the expense and risk of the Tenant or to
sell or otherwise dispose of such property in such manner as the Landlord may
see fit without notice to the Tenant. To the extent permitted by applicable
laws, re-entry and removal may be effectuated by summary dispossess proceedings,
by any suitable action or proceeding, or otherwise. Landlord shall not be liable
in any way in connection with its actions pursuant to this Section, to the
extent that its actions are in accordance with law.   (c)   If this Lease is
canceled under subsection (a) above, Tenant shall remain liable (in addition to
accrued liabilities) to the extent legally permissible for all rent and all of
the charges Tenant would have been required to pay until the date this Lease
would have expired had such cancellation not occurred. Tenant’s liability for
rent shall continue notwithstanding re-entry or repossession of the Premises by
Landlord. In addition to the foregoing, Tenant shall pay to Landlord such sums
as the court which has jurisdiction thereover may adjudge as reasonable
attorneys’ fees with respect to any successful lawsuit or action instituted by
Landlord to enforce the provisions of this Lease.   (d)   Landlord may relet all
or any part of the Premises for all or any part of the unexpired portion of the
Term of this Lease or for any longer period, and may accept any rent then
attainable; grant any concessions of Rent, and agree to paint or make any
special repairs, alterations, and decorations for any new Tenant as it may deem
advisable in its sole and absolute discretion. Landlord shall be under no
obligation to relet or to attempt to relet the Premises, but if Landlord elects
to do so, Landlord shall use commercially reasonable efforts to relet the
Premises.   (e)   Landlord may without terminating or canceling this Lease
declare all amounts and rents due under this Lease for the remainder of the
existing Lease term (or any applicable extension or renewal thereof) to be
immediately due and payable, and thereupon all rents and other charges due
hereunder to the end of the initial term or any renewal term, if applicable,
shall be accelerated. In such event Additional Rental due until the end of the
initial term or any extension or renewal term shall be calculated by adding the
amount of five percent (5%) per year to the amount of Additional Rental last
payable by Tenant under this Lease. An annual discount rate of five percent (5%)
shall be used in calculating the present value of sums due to Landlord in the
event of such acceleration.   (f)   Landlord may remedy or attempt to remedy any
default of the Tenant under this Lease for the account of the Tenant and to
enter upon the Premises for such purposes. No notice of the Landlord’s intention
to perform such covenants need be given the Tenant

-17-



--------------------------------------------------------------------------------



 



unless expressly required by this Lease. The Landlord shall not be liable to the
Tenant for any loss or damage caused by acts of the Landlord in remedying or
attempting to remedy such default and the Tenant shall pay to the Landlord all
expenses incurred by the Landlord in connection with remedying or attempting to
remedy such default. Any expenses incurred by Landlord shall accrue interest
from the date of payment by Landlord until repaid by Tenant at the highest rate
permitted by law.
9.3 Costs. The Tenant shall pay to the Landlord on demand all costs incurred by
the Landlord, including attorneys’ fees and costs at all tribunal levels,
incurred by the Landlord in enforcing any of the obligations of the Tenant under
this Lease. In addition, upon any default by Tenant, Tenant shall be also liable
to Landlord for the expenses to which Landlord may be put in re-entering the
Premises; repossessing the Premises; painting, altering, or dividing the
Premises; combining the Premises with an adjacent space for any new tenant;
putting the Premises in proper repair; protecting and preserving the Premises by
placing watchmen and caretakers therein; reletting the Premises (including
attorneys’ fees and disbursements, marshall’s fees, and brokerage fees, in so
doing); and any other expenses reasonably incurred by Landlord.
9.4 Additional Remedies; Waiver. The rights and remedies of Landlord set forth
herein shall be in addition to any other right and remedy now and hereinafter
provided by law. All rights and remedies shall be cumulative and non-exclusive
of each other. No delay or omission by Landlord in exercising a right or remedy
shall exhaust or impair the same or constitute a waiver of, or acquiescence to,
a default.
9.5 Default by Landlord. In the event of any default by Landlord, Tenant’s
exclusive remedy shall be an action for damages, but prior to any such action
Tenant will give Landlord written notice specifying such default with
particularity, and Landlord shall have a period of 30 days following the date of
such notice in which to commence the appropriate cure of such default. Unless
and until Landlord fails to commence and diligently pursue the appropriate cure
of such default after such notice or complete same within a reasonable period of
time, Tenant shall not have any remedy or cause of action by reason thereof.
Notwithstanding any provision of this Lease, Landlord shall not at any time have
any personal liability under this Lease. In the event of any breach or default
by Landlord of any term or provision of this Lease, Tenant agrees to look solely
to the equity or interest then-owned by Landlord in the Building, and in no
event shall any deficiency judgment be sought or obtained against Landlord.
9.6 Prevailing Party. Notwithstanding anything to the contrary contained in this
Lease, in the event of any litigation between Landlord and Tenant arising out of
this Lease or Tenant’s use and occupancy of the Premises, the prevailing party
shall be entitled to recover its costs and expenses incurred in such litigation,
including reasonable attorneys’ fees, at all levels, including appeals.
9.7 Personal Liability. The liability of Landlord for any default by Landlord
under this Lease shall be limited to the interest of Landlord in the Building
and Tenant agrees to look solely to Landlord’s interests in the Building for the
recovery of any judgment from the Landlord, it being intended that Landlord
shall not be personally liable for any judgment of deficiency.

-18-



--------------------------------------------------------------------------------



 



9.8 WAIVER BY TENANT. Tenant expressly waives all of the following: (i) The
requirement under Chapter 83.12 of the Florida Statutes that the plaintiff in
his distress for rent action file a bond payable to the Tenant in at least
double the sum demanded by the plaintiff, it being understood that no bond shall
be required in any such action; (ii) The right of Tenant under Chapter 83.14 of
the Florida Statutes to replevy distrained property; (iii) In the event of suit
by or against Landlord, then the venue of such suit shall be in Miami-Dade
County, Florida, and the Tenant hereby waives for itself whatever rights it may
have in the selection of venue; (iv) Trial by jury in connection with the
proceedings or claims brought by either of the parties against the other;
(v) the right of counterclaim in any action brought by Landlord against Tenant
for damages or for possession of the Premises due to nonpayment of Base Rent or
other sums required of Tenant under this Lease; and (vi) The notice requirement
set forth in section 83.20 of the Florida Statutes.
ARTICLE X
ESTOPPEL CERTIFICATE; SUBORDINATION
10.1 Estoppel Certificate. Within 10 days after written request by the Landlord,
the Tenant shall deliver in a form supplied by the Landlord, an estoppel
certificate to the Landlord as to the status of this Lease, including whether
this Lease is unmodified and in full force and effect (or, if there have been
modifications, that this Lease is in full force and effect as modified and
identifying the modification agreements); the amount of Base Rent and Additional
Rent then being paid and the dates to which same have been paid; whether or not
there is any existing or alleged default by either party with respect to which a
notice of default has been served, or any facts exist which, with the passing of
time or giving of notice, would constitute a default and, if there is any such
default or facts, specifying the nature and extent thereof; and any other
matters pertaining to this Lease as to which the Landlord shall request such
certificate. The Landlord, and any prospective purchaser, lender, or ground
lessor shall have the right to rely on such certificate.
10.2 Subordination; Attornment. This Lease and all rights of the Tenant shall be
subject and subordinate to any and all mortgages, security agreements, or like
instruments resulting from any financing, refinancing, or collateral financing
(including renewals or extensions thereof), and to any and all ground leases,
made or arranged by Landlord of its interests in all or any part of the
Building), from time to time in existence against the Building, whether now
existing or hereafter created. Such subordination shall not require any further
instrument to evidence such subordination. However, on request, the Tenant shall
further evidence its agreement to subordinate this Lease and its rights under
this Lease to any and all documents and to all advances made under such
documents. The form of such subordination shall be made as required by the
Landlord, its lender, or ground lessor. In the event of the enforcement by a
lender of the remedies provided for by law or by any mortgage now or hereafter
encumbering the Building or any portion thereof, Tenant will, upon request of
any person succeeding to the interest of Landlord as a result of such
enforcement, automatically become the lessee of said successor in interest,
without change in the terms or other provisions of this Lease; provided,

-19-



--------------------------------------------------------------------------------



 



however, that said successor in interest shall not be (i) bound by any payment
of Rent or Additional Rent for more than one (1) month in advance, except for
the Security Deposit and any other prepayments in the nature of security for the
performance by Tenant of its obligations under the Lease and provided said
successor in interest actually receives such funds; (ii) liable for any act,
omission or default of any prior Landlord; (iii) subject to any offsets, claims
or defenses that Tenant may have against any prior Landlord; or (iv) bound by
any amendment or modification of the Lease made without the consent of lender or
such successor in interest. Within seven (7) days of a request by said successor
in interest, Tenant shall execute and deliver an instrument or instruments
confirming such attornment.
ARTICLE XI
CONTROL OF BUILDING BY LANDLORD
11.1 Use and Maintenance of Common Areas. The Tenant and those doing business
with Tenant for purposes associated with the Tenant’s business on the Premises,
shall have a non-exclusive license to use the Common Areas for their intended
purposes during normal business hours in common with others entitled thereto and
subject to any reasonable rules and regulations imposed by the Landlord. The
Landlord shall keep the Common Areas in good repair and condition and shall
clean the Common Areas when necessary. Landlord shall not be liable for any
damage to automobiles of any nature whatsoever to, or any theft of, automobiles
or other vehicles or the contents thereof, while in or about the parking
facility. The Tenant acknowledges that its non-exclusive right to use any
parking facilities forming part of the Building may be subject to such rules and
regulations as reasonably imposed by the operator of the parking facility from
time to time. The Tenant acknowledges that all Common Areas shall at all times
be under the exclusive control and management of the Landlord. For purposes of
this Lease, “Common Areas” shall mean those areas, facilities, utilities,
improvements, equipment, and installations of the Building which serve or are
for the benefit of the tenants of more than one component of the Building and
which are not designated or intended by the Landlord to be leased, from time to
time, or which are provided or designated from time to time by the Landlord for
the benefit or use of all tenants in the Building, their employees, customers,
and invitees, in common with others entitled to the use or benefit of same,
provided that the parking facility within the Building shall not be considered
part of the Common Areas.
11.2 Alterations by Landlord. The Landlord may (i) alter, add to, subtract from,
construct improvements on, re-arrange, and construct additional facilities in,
adjoining, or proximate to the Building; (ii) relocate the facilities and
improvements in or comprising the Building or erected on the land; (iii) do such
things on or in the Building as required to comply with any laws, by-laws,
regulations, orders, or directives affecting the land or any part of the
Building; and (iv) do such other things on or in the Building as the Landlord,
in the use of good business judgment determines to be advisable, provided that
notwithstanding anything contained in this Section 11.2, access to the Premises
shall be available at all times, except in the case of emergencies. The Landlord
shall not be in breach of its covenants for quiet enjoyment or liable for any
loss, costs, or damages, whether direct or indirect, incurred by the Tenant due
to any of the foregoing.

-20-



--------------------------------------------------------------------------------



 



11.3 Access. Access to the Premises shall be available to Tenant 24 hours per
day, 7 days per week, 365 days per year, subject to reasonable security measures
and except for emergency events which cause the Landlord to limit access to
tenants.
11.4 Tenant Relocation. Landlord shall have the right, at any time upon sixty
(60) days written notice to Tenant, to relocate Tenant into other space within
the Building comparable to the Premises (including a comparable view and
location). Upon such relocation, such new space shall be deemed the Premises and
the prior space originally demised shall in all respects be released from the
effect of this Lease. If the Landlord elects to relocate Tenant as above
described, (i) the new space shall contain approximately the same as, or greater
usable area than the original space, (ii) the Landlord shall improve the new
space, at Landlord’s sole cost, to at least the standards of the original space,
(iii) the Landlord shall pay the reasonable costs of moving Tenant’s trade
fixtures and furnishings, computers and telecommunications wiring from the
original space to the new space, (iv) as total compensation for all other costs,
expenses, and damages which Tenant may suffer in connection with the relocation,
including but not limited to, lost profit or business interruption, no Base Rent
or Operating Costs shall be due or payable for the first two (2) calendar months
of Tenant’s occupancy of the new space, and Landlord shall not be liable for any
further indirect or special expenses of Tenant resulting from the relocation,
(v) Base Rent, Tenant’s proportionate share of Increased Operating Costs, and
all other charges hereunder shall be the same for the new space as for the
original space, notwithstanding that the new space may be larger than the
original space, and (vi) all other terms of this Lease shall apply to the new
space as the Premises, except as otherwise provided in this paragraph.
ARTICLE XII
CONDEMNATION
12.1 Total or Partial Taking. If the whole of the Premises, or such portion
thereof as will make the Premises unusable for the purposes leased hereunder,
shall be taken by any public authority under the power of eminent domain or sold
to public authority under threat or in lieu of such taking, the Term shall cease
as of the day possession or title shall be taken by such public authority,
whichever is earlier (“Taking Date”), whereupon the rent and all other charges
shall be paid up to the Taking Date with a proportionate refund by Landlord of
any rent and all other charges paid for a period subsequent to the Taking Date.
If less than the whole of the Premises, or less than such portion thereof as
will make the Premises unusable for the purposes leased hereunder, the Term
shall cease only as to the part so taken as of the Taking Date, and Tenant shall
pay rent and other charges up to the Taking Date, with appropriate credit by
Landlord (toward the next installment of rent due from Tenant) of any rent or
charges paid for a period subsequent to the Taking Date. Base Rent and other
charges payable to Landlord shall be reduced in proportion to the amount of the
Premises taken.
12.2 Taking for Temporary Use. If there is a taking of the Premises for
temporary use, this Lease shall continue in full force and effect, and Tenant
shall continue to comply with Tenant’s obligations under this Lease, except to
the extent compliance shall be rendered impossible or impracticable by reason of
the taking. Base Rent and other charges payable to Landlord shall be reduced in
proportion to the amount of the Premises taken for the period of such temporary
use.

-21-



--------------------------------------------------------------------------------



 



12.3 Award. All compensation awarded or paid upon a total or partial taking of
the Premises or Building including the value of the leasehold estate created
hereby shall belong to and be the property of Landlord without any participation
by Tenant; Tenant shall have no claim to any such award based on Tenant’s
leasehold interest. However, nothing contained herein shall be construed to
preclude Tenant, at its cost, from independently prosecuting any claim directly
against the condemning authority in such condemnation proceeding for damage to,
or cost of removal of, stock, trade fixtures, furniture, and other personal
property belonging to Tenant; provided, however, that no such claim shall
diminish or otherwise adversely affect Landlord’s award or the award of any
mortgagee.
ARTICLE XIII
PARKING
As long as this Lease is in full force and effect, Landlord will cause the
operator of the Parking Garage to agree to provide Tenant during the Term with
the number of parking spaces in the parking facility within the Building set
forth in the Lease Summary, subject to Tenant’s paying all charges therefor and
otherwise complying with the terms and conditions set forth in a separate
parking agreement between such operator and Tenant, a copy of which is attached
hereto as Exhibit C.
ARTICLE XIV
GENERAL PROVISIONS
14.1 Delay. Except as expressly provided in this Lease, whenever the Landlord or
Tenant is delayed in the fulfillment of any obligation under this Lease, other
than the payment of rent or other charges, by an unavoidable occurrence which is
not the fault of the party delayed in performing such obligation, then the time
for fulfillment of such obligation shall be extended during the period in which
such circumstances operate to delay the fulfillment of such obligation.
14.2 Holding Over. If the Tenant remains in possession of the Premises after the
end of the Term without having executed and delivered a new lease or an
agreement extending the Term, there shall be no tacit renewal of this Lease or
the Term, the Tenant shall be deemed to be in default and to be occupying the
Premises as a Tenant from month to month at a monthly Base Rent payable in
advance on the first day of each month equal to 150% of the monthly amount of
Base Rent payable during the last month of the Term, and otherwise upon the same
terms as are set forth in this Lease, so far as they are applicable to a monthly
tenancy.
14.3 Waiver; Partial Invalidity. If either the Landlord or Tenant excuses or
condones any default by the other of any obligation under this Lease, this shall
not be a waiver of such obligation in respect of any continuing or subsequent
default and no such waiver shall be implied. All of the provisions of this Lease
are to be construed as covenants even though not expressed as such. If any such
provision is held or rendered illegal or unenforceable it shall be considered
separate and severable from this Lease and the remaining provisions of this
Lease

-22-



--------------------------------------------------------------------------------



 



shall remain in force and bind the parties as though the illegal or
unenforceable provision had never been included in this Lease.
14.4 Recording. Neither the Tenant nor anyone claiming under the Tenant shall
record this Lease or any memorandum hereof in any public records without the
prior written consent of the Landlord and Tenant.
14.5 Notices. Any notice, consent, or other instrument required or permitted to
be given under this Lease shall be in writing and shall be delivered in person,
or sent by certified mail, return receipt requested, or overnight express mail
courier, postage prepaid, addressed (i) if to Landlord, at the address set forth
on the Lease Summary; and (ii) if to the Tenant, at the Premises or, prior to
Tenant’s occupancy of the Premises, at the address set forth on the Lease
Summary. Any such notice or other instruments shall be deemed to have been given
and received on the day upon which personal delivery or delivery by overnight
express mail courier is made or, if mailed, then 48 hours following the date of
mailing. Either party may give notice to the other of any change of address and
after the giving of such notice, the address therein specified is deemed to be
the address of such party for the giving of notices. If postal service is
interrupted or substantially delayed, all notices or other instruments shall be
delivered in person or by overnight express mail courier.
14.6 Successors; Joint and Several Liability. The rights and liabilities created
by this Lease extend to and bind the successors and assigns of the Landlord and
the heirs, executors, administrators, and permitted successors and assigns of
the Tenant. No rights, however, shall inure to the benefit of any transferee
unless such Transfer complies with the provisions of Article VIII. If there is
at any time more than one Tenant or more than one person constituting the
Tenant, their covenants shall be considered to be joint and several and shall
apply to each and every one of them.
14.7 Captions and Section Numbers. The captions, Section numbers, article
numbers, and table of contents appearing in this Lease are inserted only as a
matter of convenience and in no way affect the substance of this Lease.
14.8 Extended Meanings. The words “hereof,” “hereto,” “hereunder,” and similar
expressions used in this Lease relate to the whole of this Lease and not only to
the provisions in which such expressions appear. This Lease shall be read with
all changes in number and gender as may be appropriate or required by the
context. Any reference to the Tenant includes, when the context allows, the
employees, agents, invitees, and licensees of the Tenant and all others over
whom the Tenant might reasonably be expected to exercise control. This Lease has
been fully reviewed and negotiated by each party and their counsel and shall not
be more strictly construed against either party.
14.9 Entire Agreement; Governing Law; Time. This Lease and the Exhibits and
Riders, if any, attached hereto are incorporated herein and set forth the entire
agreement between the Landlord and Tenant concerning the Premises and there are
no other agreements or understandings between them. This Lease and its Exhibits
and Riders may not be modified

-23-



--------------------------------------------------------------------------------



 



except by agreement in writing executed by the Landlord and Tenant. This Lease
shall be construed in accordance with and governed by the laws of the State of
Florida. Time is of the essence of this Lease.
14.10 No Partnership. Nothing in this Lease creates any relationship between the
parties other than that of lessor and lessee and nothing in this Lease
constitutes the Landlord a partner of the Tenant or a joint venturer or member
of a common enterprise with the Tenant.
14.11 Quiet Enjoyment. If the Tenant pays rent and other charges and fully
observes and performs all of its obligations under this Lease, the Tenant shall
be entitled to peaceful and quiet enjoyment of the Premises for the Term without
interruption or interference by the Landlord or any person claiming through the
Landlord.
14.12 Brokerage. Landlord and Tenant each represent and warrant one to the other
that except as set forth in the Lease Summary, neither of them has employed any
broker in connection with the negotiations of the terms of this Lease or the
execution thereof. Landlord and Tenant hereby agree to indemnify and to hold
each other harmless against any loss, expense, or liability with respect to any
claims for commissions or brokerage fees arising from or out of any breach of
the foregoing representation and warranty. Landlord recognizes the broker(s)
specified in the Lease Summary as the sole broker(s) with whom Landlord has
dealt in this transaction and agrees to pay any commissions determined to be due
said broker(s). Tenant acknowledges that Flagler Real Estate Services ONCOR
International represents solely the Landlord with respect to this Lease.
14.13 Trial By Jury. LANDLORD AND TENANT EACH HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL OF ANY ISSUE OR CONTROVERSY ARISING UNDER THIS LEASE.
14.14 Radon. Chapter 88-285, Laws of Florida, requires the following notice to
be provided with respect to the contract for sale and purchase of any building,
or a rental agreement for any building:
“RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.”
14.15 Telecommunications.

(a)   Tenant shall, at Tenant’s sole cost and expense, be solely responsible for
securing such telephone and other electronic telecommunications service to the
Premises as Tenant may require for its use and occupancy thereof, and Landlord
shall have no obligations or liability whatsoever to Tenant with respect to the
provision of such services to the Premises. Subject to, and without limiting the
foregoing, the Tenant is hereby advised

-24-



--------------------------------------------------------------------------------



 



    that XO Florida, Inc. is the preferred provider (the “Provider”) in the
Building of those telecommunications services which are provided over fiber
optic cables.   (b)   None of Landlord’s approval of, or requirements
concerning, any telecommunications work, lines, equipment, plans, specifications
or drawings or any equipment related thereto, Tenant’s telecommunications
provider or Tenant’s and/or Tenant’s telecommunications provider’s contractors,
subcontractors, or Landlord’s designation of XO Florida, Inc. as the Provider,
shall be deemed a warranty as to the adequacy, suitability, competence or
financial strength thereof, and Landlord hereby disclaims any responsibility or
liability for the same. Further, Landlord makes no representation to Tenant
regarding the condition, security, availability, competence, financial strength
or suitability for Tenant’s purposes of any telecommunications services
presently located within the Building, and Tenant hereby acknowledges that
Landlord shall have no obligation or liability and hereby waives any claim
against Landlord for any damages or problems in the event that Tenant’s
telecommunications services, lines or equipment are in any way inadequate, do
not satisfy Tenant’s requirements, are interrupted, curtailed, discontinued,
disconnected, terminated, damaged or otherwise interfered with, or fail, except
to the extent caused by the negligence or willful misconduct of Landlord, its
employees or agents (other than XO Florida, Inc). Tenant’s use of a provider
other than the Provider shall be subject to Landlord’s approval, which shall not
be unreasonably withheld, conditioned or delayed.   (c)   Any telegraphic,
telephone or data lines installed in the Premises and/or the Building by or on
behalf of Tenant shall be appropriately tagged with Tenant’s name and the name
of the provider, and all of such wiring shall be removed by Tenant, at Tenant’s
expense, upon the expiration or termination of this Lease.

14.16 Business Days. For all purposes of this Lease, a “Business Day” means any
day other than a Saturday, Sunday or legal holiday in Miami-Dade County,
Florida.
14.17 Authority. Tenant and Landlord and the individuals and/or entities
executing this Lease on behalf of them represent to the other party to this
Lease that such party is authorized to do so and that this Lease has been duly
authorized and executed by such party.
(Signature page follows)

-25-



--------------------------------------------------------------------------------



 



EXECUTED as of the day and year first above written.



WITNESSES:
LANDLORD:
355 Alhambra Plaza, Ltd., a Florida limited partnership
By: Alhambra GP LLC, a Delaware limited liability company

     By:   JPMorgan Chase Bank, as Trustee under Amended and Restated
Declaration of Trust dated as of November 13, 2001, as Amended for its
Commingled Pension Trust Fund (Special Situation Property), its sole member



 

     
/s/ Laura Dore
  By: /s/ Joseph B. Dobronyi, Jr.
 
   
Print Name: Laura Dore
  Name: Joseph B. Dobronyi, Jr.
 
  Title: Vice President

     
/s/ Adi Magan
   
  Print Name: Adi Magan
   

-26-



--------------------------------------------------------------------------------



 



     
 
  TENANT:
 
   
 
  Catalyst Pharmaceutical Partners, Inc.
 
   
/s/ Jack Weinstein
   
  Jack Weinstein
   

     
/s/ Elisa Diaz
  By: /s/ Patrick J. McEnany
 
   
Elisa Diaz
  Name: Patrick J. McEnany
 
  Title: Chairman and CEO

-27-